THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: December 27, 2019
                                                   Katherine Maloney Perhach
                                                   United States Bankruptcy Judge

                      UNITED STATES BANKRUPTCY COURT FOR
                      THE EASTERN DISTRICT OF WISCONSIN


In re                                                               Chapter 13
Todd J. Hext                                                        Case No. 19-28555-kmp
               Debtor.



                   ORDER GRANTING MOTION FOR RELIEF FROM
                     AUTOMATIC STAY AND ABANDONMENT




       NewRez LLC d/b/a Shellpoint Mortgage Servicing, its successors, servicing agents and/
or assigns (the “Movant”) filed a motion for relief from stay and for abandonment with respect
to the Debtor’s property located at 4616 N. Kenmore Ave. #406, Chicago, IL 60640 (the
“Property”). Due and proper notice was given, and no objections were filed. The facts recited in
the motion show that the Movant’s interest in the Property is not adequately protected, or other
cause exists for granting the Movant’s request for relief from the stay and abandonment.
       IT IS THEREFORE ORDERED: the stay of 11 U.S.C. § 362 is modified to permit the
Movant to exercise its rights and remedies with respect to the Property under its loan documents
and applicable nonbankruptcy law;
       IT IS FURTHER ORDERED: the stay of 11 U.S.C. § 362, to the extent the stay applies,
is modified to permit the Movant to offer, negotiate and enter into loss mitigation or mortgage
modification options with the consent of the Debtor;




               Case 19-28555-kmp        Doc 26     Filed 12/27/19      Page 1 of 2
       IT IS FURTHER ORDERED: the relief granted herein shall survive the conversion of
this case from Chapter 13 to any other chapter under the Bankruptcy Code;
       IT IS FURTHER ORDERED: the Trustee is authorized and ordered to abandon the
Property from the bankruptcy estate under 11 U.S.C. § 554, and abandonment is effective upon
entry of this Order;
       IT IS FURTHER ORDERED: all other relief requested in the motion is denied; and
       IT IS FURTHER ORDERED: this Order is effective immediately and is not stayed for
14 days pursuant to Bankruptcy Rule 4001(a)(3).
                                           #####




              Case 19-28555-kmp       Doc 26      Filed 12/27/19    Page 2 of 2
